EXHIBIT 10.01



CONTRAT DE TRAVAIL A DUREE INDETERMINEE





ENTRE :



Rhythm Pharmaceuticals, Inc.

société de droit étranger non établie en France, dont le siège social est situé

222 Berkeley Street, Suite 1200, Boston, MA 02116 (Etats Unis)



dûment représentée par David Meeker, MD en qualité de Président & CEO,



ci-après désignée la « Société », « l’Employeur » ou

« Rhythm »,



D'UNE PART,





ET :



Monsieur Yann Mazabraud,

né le 11.11.1972 à Maubeuge (59) demeurant 7, allée de Bamboulayre 33360
Latresne (France)

dont le numéro de sécurité sociale est le 1 72 11 59 392 077 46



ci-après désigné le « Salarié » ou « M. Mazabraud »,





D'AUTRE PART,



Ci-après collectivement dénommés les « Parties ».





IL A ETE CONVENU ET ARRETE CE QUI SUIT :





1/ Date d’embauche - Intitulé du poste - Convention collective - Période d’essai



Rhythm    engage    M.     Mazabraud     à    compter     du 5 Octobre 2020 sous
réserve de résultats satisfaisants à la visite d’information et de prévention.



Le Salarié déclare avoir quitté son précédent employeur libre de tout engagement
de quelque nature que ce soit et n’être notamment soumis à aucune clause de non-
concurrence qui pourrait l’empêcher d’être employé par la Société.



La déclaration nominative préalable à l'embauche sera remise à l'URSSAF
compétente. Conformément à la loi du 6 janvier 1978 modifiée, le Salarié a un
droit d'accès et de rectification aux informations portées sur ce document.

INDEFINITE TERM EMPLOYMENT CONTRACT





BETWEEN:



Rhythm Pharmaceuticals, Inc.

a foreign company having no place of business in France, whose Corporate offices
are located

222 Berkeley Street, Suite 1200, Boston, MA 02116 (USA)



duly represented by David Meeker, MD in his capacity as President & CEO,



hereinafter referred to as the “Company” or “Employer” or “Rhythm”,



ONE THE ONE HAND,





AND:



Mister Yann Mazabraud,

born on Nov. 11, 1972 in Maubeuge (59) residing at 7, allée de Bamboulayre 33360
Latresne (France)

whose social security identification number is 1 72 11 59 390 077 46



hereinafter referred to as the “Employee” or “Mr Mazabraud”,



ON THE OTHER HAND,



Together hereafter referred to as the “Parties”.





IT HAS BEEN AGREED AND DECIDED AS FOLLOWS:





1/ Start date - Job Title - Collective bargaining agreement

- Trial period



Rhythm hereby employs Mr Mazabraud as from October 5th, 2020 subject to the
satisfactory results of the medical check-up.



The Employee declares that he has left his previous employer free of any
commitment of any nature whatsoever, and in particular that he is not subject to
any non-competition clause that could prevent him from being employed by the
Company.



The pre-employment declaration will be submitted to the competent URSSAF. In
accordance with the amended "Information  Technology  and   Civil   Liberties"  
law   of 6 January 1978, the Employee has the right to access and rectify the
information contained in this document.



--------------------------------------------------------------------------------

M. Mazabraud est embauché dans le cadre d’un contrat à durée indéterminé, en
qualité de Executive Vice- President, Responsable de la division internationale,
catégorie « cadre dirigeant ».



Le présent contrat relève de la Convention Collective Nationale de la Pharmacie
(Industrie) (Brochure JO : 3104) auxquels les parties s'engagent à se conformer.



Les Parties reconnaissent la nécessité, avant que le contrat ne devienne
définitif, de prévoir une période d’essai de 4 mois qui prendra effet à la date
d’embauche.

Toute suspension qui se produirait pendant cette période d'essai (maladie,
congés, ...) prolongerait d'autant la durée de cette période d'essai, qui doit
correspondre à un travail effectif.



Pendant la période d’essai, l’Employeur pourra mettre fin au présent contrat de
travail dans le respect du délai de prévenance prévu par l’article L. 1221-25 du
Code du travail :

●Vingt-quatre heures en deçà de huit jours de présence ;
●Quarante-huit heures entre huit jours et un mois de présence ;
●Deux semaines après un mois de présence au sein de la Société ;
●Un mois après trois mois de présence au sein de la Société.



Pendant la période d’essai, le Salarié pourra mettre fin au présent contrat de
travail dans le respect du délai de prévenance prévu par l’article L. 1221-26 du
Code du travail :

●
Vingt-quatre heures en deçà de huit jours de présence ;

●
Quarante-huit heures au-delà de huit jours de présence.




A l’issue de la période d’essai, chacune des parties pourra mettre fin au
présent contrat sous réserve de respecter les dispositions légales et/ou de la
convention collective applicable.





2/ Fonctions



Les missions principales du Salarié incluront notamment :



●
Le développement et la supervision des opérations internationales

●
La participation, en tant que membre à part entière, à l’équipe de direction




La liste des attributions ci-dessus ne présente aucun caractère exhaustif, M.
Mazabraud étant tenu d’accomplir toutes tâches et missions en relation avec
l’importance de son poste et de ses responsabilités.

M. Mazabraud is hired pursuant to an indefinite term employment contract as
Executive Vice President, Head of International, a management executive ("cadre
dirigeant").



This contract is covered by the National Collective Bargaining Agreement for
Pharmaceuticals (Industry) (OJ Brochure: 3104) to which the Parties undertake to
comply.



The Parties acknowledge that it is necessary, before this contract becomes
definitive, to provide for a trial period of 4 months, which shall take effect
on the Start date.

Any period of suspension that may occur during this period (sickness, holiday
...) would extend in pro-rata the duration of the trial period, which has to
reflect actual effective work.



During this trial period, the employer may terminate this work contract at any
time by giving notice in accordance with article L. 1221-25 of the French Labour
Code:



●
twenty-four hours below eight days attendance within the Company;

●
forty-eight hours between eight days and one month attendance;

●
two weeks after a month attendance within the Company;

●
one month after three months attendance within the Company.




During this trial period the Employee may terminate this work contract at any
time by giving notice in accordance with article L. 1221-26 of the French Labour
Code:




●
twenty-four hours below eight days attendance within the Company;

●
forty-eight hours below after eight days attendance within the Company.




At the end of the probation period, either party may terminate this contract
subject to compliance with legal provisions and/or the applicable collective
agreement.







2/ Duties



The main duties of the Employee shall notably involve:



●Developing and overseeing international operations
●Being an integral member of the executive leadership team



The above list of duties is by no means  exhaustive, as  Mr. Mazabraud is
required to perform all tasks and missions in relation to the importance of his
position and his responsibilities.



--------------------------------------------------------------------------------

3.1
travail







3.2










que M. Mazabraud consacrera de fait à l'exercice de ses fonctions.



est par ailleurs précisé que cette rémunération inclut une somme annuelle de 8
000 € (huit mille euros) bruts, versée mensuellement par douzième à titre
d’indemnité de sujétion en raison du télétravail.





de la Société en fonction de la réalisation des objectifs de l’entreprise.







après la date d’entrée en vigueur du présent contrat.



démission (sauf à la suite d'un changement de contrôle) ou le licenciement pour
motif réel et sérieux dans les vingt- quatre (24) premiers mois de l’embauche
entraînera la restitution par l'Employé de cette prime de bienvenue ; le
paiement auprès de Rhythm interviendra dans les 90 jours





Working time



and given the characteristics of the nature of the   duties   and  
responsibilities   entrusted   to   him, Mr Mazabraud cannot be subject to any
specific schedule. Consequently, he will organize his working time at his
convenience.





3.1






















3.2
Bonus



thousand euros (84 000,00 euros) at the first regularly scheduled payroll period
which occurs after Start Date of the contract.



the Employee of such signing bonus, payable to Rhythm within 90 days of the
termination date.



M. Mazabraud disposera d’une large autonomie dans l’exercice de ses fonctions et
dans la prise de décisions, ainsi que d’une grande indépendance dans
l’organisation de son emploi du temps.

Il exercera néanmoins ses fonctions sous l’autorité du Président & CEO ou toute
autre personne désignée par la Société qui pourrait lui être substituée.





3/ Durée du travail et Rémunération



3.1 Durée du travail



En sa qualité de Executive Vice-President, Responsable de la division
internationale et compte tenu des caractéristiques de la nature des fonctions et
des responsabilités qui lui ont été confiées, M. Mazabraud ne peut être soumis à
aucun horaire déterminé. En conséquence, il organisera son temps de travail à sa
convenance.



3.2 Rémunération



En contrepartie de ses services, M. Mazabraud percevra une rémunération annuelle
totale brute d’un montant de trois cent trente-trois mille euros (333 000,00
euros), payable en douze (12) mensualités équivalentes.





Cette rémunération est forfaitaire et est indépendante du temps que M. Mazabraud
consacrera de fait à l'exercice de ses fonctions.



Il est par ailleurs précisé que cette rémunération inclut une somme annuelle de
8 000 € (huit mille euros) bruts, versée mensuellement par douzième à titre
d’indemnité de sujétion en raison du télétravail.



En plus de la rémunération brute de base mentionnée ci- dessus, M. Mazabraud
pourra bénéficier d'un bonus annuel cible.

La prime cible sera de 40 % de la rémunération annuelle fixe et sera déterminée
annuellement par le conseil d'administration de la Société en fonction de la
réalisation des objectifs de l’entreprise.



3.3 Prime de bienvenue



Rhythm versera une prime unique de bienvenue de quatre-vingt-quatre mille euros
(84 000,00 euros) lors de la première échéance régulière de paie qui aura lieu
après la date d’entrée en vigueur du présent contrat.



La démission (sauf à la suite d'un changement de contrôle) ou le licenciement
pour motif réel et sérieux dans les vingt- quatre (24) premiers mois de
l’embauche entraînera la restitution par l'Employé de cette prime de bienvenue ;
le paiement auprès de Rhythm interviendra dans les 90 jours

suivant la date de rupture du contrat.

Mr Mazabraud will have broad autonomy in the exercise of his functions and in
decision-making, as well as great independence in the organisation of his
timetable.



Nevertheless, for the performance of his duties, he will report to the President
& CEO or any other person as the Company may designate and who can be
substituted.





3/ Working time and Compensation



3.1 Working time



In his capacity as Executive Vice-President, Head of International and given the
characteristics of the nature of the   duties   and   responsibilities  
entrusted   to   him, Mr Mazabraud cannot be subject to any specific schedule.
Consequently, he will organize his working time at his convenience.





3.2 Compensation



In consideration for his services, Mr Mazabraud will receive a total gross
annual remuneration of three hundred and thirty-three thousand euros (333 000,00
euros), payable in twelve (12) equivalent monthly instalments.



This compensation is a lump sum and is independent of the time that Mr.
Mazabraud will actually devote to the performance of his duties.



It is also specified that this remuneration includes an annual gross sum of
8,000 € (eight thousand euros), paid monthly per twelfth as an allowance due to
working from home-office.



In addition to the fixed gross base remuneration mentioned above, Mr Mazabraud
will be eligible for an annual target incentive bonus.

The target bonus will be 40% of the annual fix compensation and will be
determined annually by the Company’s Board of Directors based upon the
achievement of the corporate goals.



3.3 Signing Bonus



Rhythm will pay a one-time cash signing bonus of eighty- four thousand euros (84
000,00 euros) at the first regularly scheduled payroll period which occurs after
Start Date of the contract.



Voluntary termination (unless following a Change of Control) or termination for
cause within the first twenty- four (24) months of employment will require
repayment by the Employee of such signing bonus, payable to Rhythm within 90
days of the termination date.





--------------------------------------------------------------------------------

4/ Lieu de travail - Mobilité



Le Salarié sera rattaché administrativement au siège social de la Société.



Le Salarié reconnait qu’il devra effectuer de fréquents déplacements
professionnels tant en France qu’à l’étranger. Les frais relatifs aux
déplacements, nécessaires au bon accomplissement de la mission du Salarié, lui
seront intégralement remboursés sur présentation de justificatifs.



Lorsqu’il ne sera pas en déplacement, le Salarié travaillera principalement
depuis son domicile au moyen d’un dispositif de télétravail.

Le Salarié devra prévoir un espace de travail dans son domicile, réservé
exclusivement à cet usage pour être en mesure d'accomplir au mieux ses
fonctions, et dans lequel sera installé le matériel professionnel mis à sa
disposition par la Société. Cet espace devra obéir aux règles de sécurité
électrique et permettre un aménagement ergonomique du poste de télétravail.





L'exercice de l'activité de télétravail ne doit pas interférer avec la vie
privée du Salarié. En dehors des plages de disponibilité visées dans le cadre du
Contrat, le Salarié assure lui-même l'équilibre, au sein de son domicile, entre
accomplissement de ses tâches et vie personnelle.





5/ Matériel et technologie



La Société remettra au Salarié le matériel informatique, documentaire,
téléphonique nécessaire à l’exécution de ses fonctions. Le Salarié souscrira un
abonnement Internet ainsi qu’à un abonnement téléphonique pour son usage
professionnel. Il est précisé que la totalité du matériel fourni au Salarié
reste la propriété de la Société.



Hormis le cas d’un usage personnel limité et raisonnable, ce matériel est
strictement réservé à une utilisation professionnelle.

Le Salarié s’engage à en assurer la bonne conservation et à prendre toutes les
précautions nécessaires pour ce faire. La Société se réserve le droit de
modifier tout ou partie du matériel confié au Salarié notamment en cas
d’évolution des technologies.



En cas de rupture du contrat de travail, le Salarié restituera le matériel à la
Société dans un délai maximum de 15 jours à compter de la cessation effective du
travail.





6/ Protection des données de la Société



Le Salarié est informé des règles relatives à la protection des données et la
confidentialité, mises à jour par le service informatique. Le Salarié s'engage à
observer ces

4/ Place of work - Mobility



The Employee will administratively depend from the registered office of the
Company.



The Employee acknowledges that, in the course of performing his duties and as
part of his duties, he will have to travel on a regular basis in France or
abroad. The expenses incurred in respect of such travel and necessary for the
proper completion of duties will be fully reimbursed to the Employee upon
justification.



When not traveling, the Employee will primarily work from his home address by
teleworking.



The Employee must organize a work space that is exclusively intended to this use
to allow him to perform his duties in the best way and in which the professional
equipment provided to him by the Company will be installed. This work space must
meet the electrical safety rules and enable an ergonomic arrangement of the
remote working position.





Carrying out the remote work activity should not interfere with the Employee's
private life. Outside of the periods of availability provided in this contract,
it is his responsibility to ensure a balance at his personal residence, between
the performance of his duties and his personal life.





5/ Material and technology



The Company will provide to the Employee the computing material, documents and
telephone necessary to perform his duties. The Employee will subscribe to an
internet connection as well as a cellular phone for his professional use. It is
specified that all the material that is provided to Employee shall remain the
sole property of the Company.



Except for a limited and reasonable personal use, these materials can only be
used for professional reasons.



The Employee undertakes to preserve the functioning of the materials and to take
all necessary actions for that. The Company reserves the right to modify all or
part of the materials given to the Employee in particular in case of any
technological change.



In case of termination of the contract, the Employee shall return the material
to the Company within a 15 days period as from the effective termination of his
work.





6/ Company’s data protection



The Employee is informed of the data protection and confidentiality rules,
updated by the IT services. The Employee undertakes to respect these rules
during the use



--------------------------------------------------------------------------------

règles d’exploitation des systèmes informatiques qui lui sont confiés. Leur
respect est impératif notamment pour ce qui a trait à la protection des données,
des systèmes et règles internes propres à la Société comme à celles des clients
potentiels et/ou tiers.

Dans ce cadre, le Salarié s’engage à réserver l'exclusivité de ses services à la
Société, traiter lui-même les travaux qui lui seront confiés sans les
sous-traiter et sans recourir à une assistance extérieure qui ne serait pas
agréée par la Société, de garder confidentielles toutes les informations
concernant les activités de la Société et de ses partenaires ou interlocuteurs.
La confidentialité joue pendant toute la durée du présent contrat et
postérieurement à sa rupture, pour quelque cause que ce soit.







7/ Santé et sécurité



7.1
Maladie - Accident du travail



En cas de maladie ou d'accident du travail, le Salarié informera immédiatement
le service du personnel de la Société, dans un délai maximum de 48 heures.



7.2
Sécurité au travail



Le Salarié bénéficie des dispositions légales et conventionnelles relatives à la
santé et la sécurité au travail.

Afin de vérifier la bonne application des dispositions applicables en matière de
santé et de sécurité au travail, la Société pourra, le cas échéant, être amenée
à accéder au domicile du Salarié, lieu du télétravail, sur rendez-vous. Le
Salarié reconnaît ne pas s'opposer au principe d'une visite de son installation
de travail au sein de son domicile. Une telle démarche ne pourra toutefois être
effectuée qu'avec son accord écrit préalable (un courriel avec accusé de
réception par exemple).



Chaque année, le Salarié rencontrera un représentant de la Société afin
d'examiner et de discuter de ses conditions d’activité et sa charge de travail.





8/ Priorité d’accès à un poste situé dans les locaux de la

Société



Conformément aux dispositions de l’article L. 1222-10 du Code du travail, le
Salarié peut postuler à tout emploi vacant s’exerçant dans les locaux de
l’entreprise, notamment en cas de création par la Société d’un établissement en
France, et correspondant à sa qualification professionnelle et bénéficie d’une
priorité d’accès à ce type de poste.

of the computer systems that are entrusted to him. Their compliance is
imperative, in particular in relation to the protection of data, systems and
internal rules that belong to the Company and potential clients and/or third
parties.



In this framework, the Employee undertakes to work exclusively for the Company,
to personally perform the tasks that are assigned to him, without subcontracting
them and without relying on external assistance that has not been approved by
the Company, and to keep confidential all information that he may get regarding
the Company's and its partners' or interlocutors’ activities. The
confidentiality of the information must be kept during the employment contract
as well as after its termination for any reason.





7/ Health and safety



7.1
Sickness - Occupational accident



In case of sickness or an occupational accident, the Employee shall immediately
inform the Company within a maximum of 48 hours.



7.2
Safety at work



The Employee benefits from the legal and conventional provisions related to
health and safety in the work place.



In order to verify the proper application of the provisions applicable to health
and safety at work, the Company may, if necessary, be allowed to access the
Employee’s home, the place of teleworking, by appointment. The Employee
acknowledges that he is not opposed to the principle of a visit to his work
installation in his home. However, such a visit can only be made with his prior
written agreement (an e-mail with acknowledgement of receipt, for example).





Each year the Employee will meet with a representative of the Company to review
and discuss his working conditions and his work load.





8/ Priority of access to any job position located in the Company's premises



In accordance with the provisions of Article L. 1222-10 of the French Labor
Code, the Employee can apply for any available job in the Company's premises, in
particular in the event that the Company decides to set up an establishment in
France, and corresponding to his professional qualifications and benefit from a
priority on such jobs.



--------------------------------------------------------------------------------

9/ Congés payés



Le Salarié bénéficiera des congés payés conformément à la législation en vigueur
en la matière (soit 25 jours ouvrés par an).

La période de congés sera déterminée d’un commun accord avec la Société, en
tenant compte des exigences du service.



Le Salarié ne pourra pas bénéficier du report des jours de congés payés acquis
au terme de la période de référence et qui n’auront pas été utilisés au cours de
la période de congés. Dans cette hypothèse, les jours de congés payés acquis par
le Salarié seront irrévocablement perdus et ne pourront donner lieu à quelque
indemnité que ce soit.





10/ Retraite et sécurité sociale



La Société contribue aux régimes sociaux obligatoires et de retraite,
conformément à la législation applicable.





Le Salarié bénéficiera également des régimes de retraite complémentaire, de
prévoyance et de mutuelle maladie tels que souscrits par la Société pour ses
autres salariés en France dans le cadre de contrats collectifs.





11/ Obligations professionnelles



Le Salarié s’engage à consacrer la totalité de son temps et son activité
professionnelle à la Société pour exercer ses fonctions avec toute diligence
nécessaire. Il s’engage, pendant la durée du présent contrat avec la Société, à
se conformer à la règlementation en vigueur ainsi qu’aux règles régissant le
fonctionnement interne de la Société.



Le Salarié déclare formellement qu’à la date d’effet du présent contrat, il
n’est lié à aucune entreprise et a quitté son précédent emploi libre de tout
engagement et de toute clause de non-concurrence, en conformité avec la
législation et la règlementation applicable en matière d’emploi.



Durant son activité au sein de la Société, le Salarié s’engage à ne pas utiliser
ou à introduire au sein de la Société des informations confidentielles, secrets
commerciaux, bien ou données appartenant à ses anciens employeurs, donneurs
d’ordre, associés ou partenaires ou concernant leurs clients et/ou fournisseurs.





12/ Secret professionnel



Le Salarié accepte expressément de ne pas divulguer, communiquer, laisser
divulguer ou laisser communiquer, ainsi qu’à ne pas utiliser directement ou
indirectement des informations ou des renseignements confidentiels de

9/ Paid holidays



The Employee will be entitled to paid vacation as provided by applicable
legislation (25 working days per year).



These holidays may be taken at any time mutually agreed upon with the Company
subject to the Company's needs.





The Employee is not entitled to carry over the days of paid holidays accrued
during a reference year he has not taken during the period of vacation. In such
event, the days of paid holidays will be irrevocably lost and cannot give rise
to any indemnity whatsoever.







10/ Pension and social security



The Company shall pay for any mandatory pension and social security scheme
according to applicable legal requirements.



The Employee will be entitled to additional pension schemes, health care and
contingency plans as subscribed by the Company for its other employees in France
under collective contracts.





11/ Professional obligations



The Employee undertakes to devote the whole of his professional time and efforts
to the Company to perform his duties with the necessary diligence. He
undertakes, for the duration of his employment with the Company, to carry out
his duties in accordance applicable rules and regulations as well Company
policies.



The Employee formally declares that as of the date this contract, he has left
any previous position and that he is free from any commitment and from
non-competition obligations, in accordance with legislation and regulations
applicable to employment matters.





During his employment with the Company, he undertakes not to use or introduce
within the Company confidential information, trade secrets, goods or data which
belong to previous employers, grantors, partners, associates or relating to
their clients and/or suppliers.







12/ Professional secrecy



The Employee expressly undertakes not to divulge, communicate, or allow to be
divulged or communicated, as well as not to use directly or indirectly,
confidential documents or information of any type whatsoever, of



--------------------------------------------------------------------------------

toutes natures, dont il aura connaissance en sa qualité de salarié de la Société
et concernant notamment la clientèle, les ventes ou autres données techniques,
opérationnelles, commerciales, financières ou administratives, et les affaires
de la Société en général ainsi que toute entité du groupe auquel appartient la
Société.



Dans l’hypothèse où la révélation d’une quelconque information confidentielle
serait requise par la loi, le Salarié s’engage à notifier, préalablement à toute
révélation, la Société d’une telle demande. Dans cette hypothèse, le Salarié
s’engage à assister la Société dans toute initiative qu’elle pourrait prendre en
vue de protéger ses intérêts.



De plus, le Salarié devra prendre toute mesure nécessaire pour s’assurer
qu’aucun tiers non-autorisé ne puisse accéder à aucun document ou information
comportant des informations confidentielles.

Le présent engagement est valable tant pendant la durée d’exécution du présent
contrat avec la Société qu’après sa résiliation et ce jusqu’à la disparition du
caractère confidentiel de l’information concernée.

Le Salarié s’engage à remettre sans délai à la Société tout document ou objet de
toute nature en sa possession relative à l’activité de cette dernière et ce,
lors de la résiliation du présent contrat ou à tout autre moment à la demande de
la Société.





13/ Exclusivité des services



Pendant la durée de ce contrat, le Salarié s'engage à consacrer l’intégralité de
son activité professionnelle à l'exécution de ses fonctions.

Plus précisément, le Salarié s’interdit, pour son propre compte ou pour le
compte d’une autre personne physique ou morale, à quelque titre que ce soit,
d’être directement ou indirectement engagé, concerné ou intéressé dans tout
autre commerce, industrie, activité professionnelle ou emploi quel qu’il soit
sans l’autorisation préalable expresse écrite de la Société.



De même, le Salarié s'interdit de s'intéresser, directement ou indirectement, de
quelque manière que ce soit, à toute société ou entreprise ayant une activité
concurrente ou complémentaire à celle de la Société.



Le Salarié s'engage à respecter cette clause pendant toute la durée du contrat,
sauf accord préalable écrit de la Société, y compris pendant la période de
préavis même si celui-ci n'est pas effectué à la demande de la Société.







14/ Frais



Le Salarié aura droit au remboursement de toute dépense professionnelle engagée
pour les besoins exclusifs de

which he becomes aware in his capacity as an employee of the Company and in
particular with respect to the customers, the sales or other technical,
operational, commercial, financial or administrative information and the
business of the Company in general as well as any entity of the group to which
the Company belongs.



In the event that disclosure of any confidential information is required by law,
the Employee shall promptly notify the Company of such requirement before making
such disclosure and he undertakes to assist the Company in seeking any remedy
the Company might elect to pursue to preserve its interests.





Furthermore, the Employee shall take all necessary measures to ensure that no
unauthorized third parties may access to any document or information containing
confidential information.

This undertaking shall apply for the duration of his employment with the Company
and indefinitely after its termination, for such time as the relevant
information shall remain confidential.

The Employee undertakes that, upon the termination of his employment or at any
other time upon the request of the Company, he will return to the Company
without delay all documents or any other property in his possession relating to
the activities of the Company.





13/ Exclusivity of services



For the duration of this contract, the Employee shall devote all of his working
time to the performance of his duties.

More specifically, the Employee undertakes that he will not, either himself, or
on behalf of any other individual or corporate entity, in any capacity
whatsoever become directly or indirectly involved, concerned or interested in
any other business, industry, professional activity or employment of any kind
without the prior written consent of the Company.



The Employee also agrees not to have direct or indirect interest, in whatever
way, in any company or firm whose activity is in competition or complementary to
the Company’s activity.



The Employee expressly agrees to comply with this covenant during the execution
of this contract, except with the written agreement of the Company, including
during the notice period, even if not performed at the Company’s request.





14/ Expenses



The Employee will be reimbursed in compliance with the Company policies, upon
production of all appropriate



--------------------------------------------------------------------------------

l’exercice de ses fonctions stipulées au présent contrat contre remise de tout
justificatif approprié, et conformément aux procédures en vigueur au sein de la
Société.





15/ Traitement et protection des données personnelles



Dans le cadre de l’embauche et de l’exécution du contrat de travail, la Société
est amenée à collecter, utiliser et traiter différentes données personnelles du
Salarié en lien avec la gestion du personnel et les obligations déclaratives
auprès des différents organismes sociaux : nom, prénom, date et lieu de
naissance, numéro de sécurité sociale, adresse, situation de famille, personnes
à charges.



La Société s’engage à n’utiliser les informations personnelles concernant M.
Mazabraud qu’à des fins de direction et d’administration et afin de satisfaire
les exigences légales et réglementaires en vigueur.



La Société s’engage également à conserver les données personnelles de M.
Mazabraud en conformité avec les règles établies par la Loi n°78-17 du 06
janvier 1978 modifiée relative à l’informatique, aux fichiers et aux libertés
(ci-après la « Loi »).



Le Salarié autorise expressément la Société à communiquer aux sociétés à qui
elle peut sous-traiter certaines activités, les données personnelles le
concernant nécessaires à la bonne exécution de la mission qui leur est confiée
par la Société.



Le Salarié bénéficiera d’un droit d’accès et de rectification des données
personnelles le concernant, conformément aux dispositions de la Loi.

Il devra communiquer à la Société toute modification de son état civil, son
domicile et autres éléments afférents à sa personne, nécessaires à son
identification.





16/ Rupture



A l’issue de la période d’essai, si elle s’est révélée positive, le présent
contrat deviendra définitif et chaque partie aura le droit d’y mettre fin
conformément aux dispositions légales et conventionnelles en respectant un délai
de préavis réciproque de 3 mois.



Néanmoins, cette période de préavis n’est pas due en cas

de licenciement pour faute grave ou faute lourde.



La Société se réserve la possibilité de dispenser le Salarié d’exécuter tout ou
partie de ses fonctions durant le préavis et de lui verser, dans ce cas, une
indemnité compensatrice de préavis.

supporting documents for all professional expenses incurred as required
exclusively for the purpose of carrying out the duties as set forth in this
contract.







15/ Processing and protection of personal data



In the context of hiring and the execution of the employment contract, the
Company is required to collect, use and process various personal data of the
Employee in connection with personnel management and reporting obligations to
various social organisations: surname, first name, date and place of birth,
social security number, address, marital status, dependents.





The Company undertakes to use the personal information concerning Mr. Mazabraud
only for management and administrative purposes and in order to meet the legal
and regulatory requirements in force.



The Company also undertakes to keep Mr. Mazabraud’s personal data in accordance
with the rules established by Law No. 78-17 of 6 January 1978 as amended
relating to data processing, files and freedoms (hereinafter the "Law").



The Employee expressly authorises the Company to communicate to the companies to
which it may subcontract certain activities, the personal data concerning him
necessary for the proper performance of the mission entrusted to them by the
Company.



Le Salarié will benefit from a right of access and rectification of the personal
data concerning him, in accordance with the provisions of the Law.

He will have to communicate to the Company any change in his civil status, his
domicile and other elements relating to his person, necessary for his
identification.





16/ Termination



Subsequent to the trial period, at which time this agreement becomes definitive
if it has proved positive, each party shall have the right to terminate this
agreement in accordance with the statutory provisions of law and collective
bargaining agreement by giving a mutual notice period of 3 months.

However, this notice period is not due in case of dismissal for serious
misconduct ("faute grave") or gross misconduct ("faute lourde").

The Company reserves the right to exempt the Employee from performing all or
part of his duties during the notice period and to pay him, in such an event,
compensation in lieu of notice.



--------------------------------------------------------------------------------

17/ Dispositions diverses



Les parties conviennent que le présent contrat ne peut régler dans le détail
toutes les questions permettant une collaboration en confiance. Pour cette
raison, elles s’engagent, en cas de besoin, à compléter de manière loyale les
stipulations contractuelles en tenant compte des intérêts légitimes des deux
parties.



Si l’une des clauses du présent contrat devait se révéler nulle ou non
applicable, ceci n’aurait aucune conséquence sur les autres dispositions du
contrat. La clause réputée nulle ou inapplicable devra, le cas échéant, être
remplacée dans les meilleurs délais par une clause valide se rapprochant le plus
possible de la commune intention des parties telle qu’exprimée à l’origine.



Toute modification du présent contrat requiert la forme écrite.



Le présent contrat est régi par le droit français et les juridictions françaises
sont compétentes pour toutes questions relatives à son exécution, à son
interprétation ou à sa rupture.

En cas de contradiction entre la version anglaise et française du présent
contrat, sa version française servira de référence.



Au terme du présent contrat, le Salarié s’engage à ne jamais recevoir ou
accepter pour son propre compte aucune rémunération ou avantages quelconques
d’un tiers.



Il est expressément convenu entre les parties que le présent contrat annule et
remplace intégralement tout accord précédemment conclu.







Fait à Latresne , le 02/10/ 2020











/S/ David Meeker

Rhythm Pharmaceuticals, Inc. représentée par David Meeker, MD Président & CEO













/S/ Yann Mazabraud

Yann Mazabraud

17/ Miscellaneous



The parties agree that this contract cannot regulate in detail all the issues
that allow for collaboration in confidence. For this reason, they undertake, if
necessary, to supplement the contractual stipulations in a loyal manner, taking
into account the legitimate interests of both parties.



Should one of the clauses of this contract prove to be null and void or
inapplicable, this will have no effect on the other provisions of the contract.
The clause deemed null or inapplicable shall, where appropriate, be replaced as
soon as possible by a valid clause that comes as close as possible to the common
intention of the parties as originally expressed.



Any changes to this agreement must be made in writing.





The present contract is governed by French law and the French courts have
jurisdiction in all matters relating to its execution, interpretation or
termination.



In the event of any contradiction between the English and French versions of
this contract, the French version will be used as a reference.



The Employee undertakes not to receive or accept for his own account any
remuneration or benefits whatsoever from a third party.





It is expressly agreed between the parties that this employment contract cancels
and replaces in full any prior written agreement.







Made in Boston, MA  , on 10/05 2020











/S/ David Meeker

Rhythm Pharmaceuticals, Inc. represented by David Meeker, MD President & CEO













/S/ Yann Mazabraud

Yann Mazabraud





--------------------------------------------------------------------------------

Graphic [rytm-20200930xex10d1001.jpg]



September 4, 2020



Mr. Yann Mazabraud

7, allee de Bambouleyre

33360 Latresne, France







Dear Yann,



We are pleased to provide you with the following offer to join Rhythm
Pharmaceuticals ("Rhythm") as our Executive Vice President, Head of
International. This letter will summarize the details of our offer to join the
team as an employee of Rhythm and to be located in France. In this position you
will  be reporting to  the President & CEO and will be responsible for
developing and overseeing our international operations as well as being an
integral member of the executive leadership team.





POSITION









START DATE: PLACE OF WORK:

ANNUAL BASE SALARY:

Executive Vice President, Head of International. This position is treated as a
"Cadre Dirigeant" and exempt from working time regulations under French law
apart from agreed exceptions regarding vacation and Public holidays.



October 5, 2020



Home office, requiring travel.



$395,000 (333,000 Euros as of start date, paid monthly).





TARGET INCENTIVE BONUS: The target bonus will be 40% of annual base salary and
will be

determined annually by the Company's Board of Directors based upon the
achievement of our corporate goals.



BENEFITS:









VACATION:





STOCK OPTIONS:







SIGNING BONUS:

Rhythm offers a range of benefits for its employees and qualified dependents,
including medical, dental, vision, life and short and long-term disability
coverage, including employees' contributions if applicable. We will work with
you to get the appropriate benefits in France.

You will be entitled to five weeks (25 days) of vacation  per year as well as
Public holidays , as mandated by French law.



You will be granted I 00,000 stock options under US Laws and the Rhythm Equity
Incentive Plan on your sta11 date, which vest in accordance with the plan.

Rhythm will pay you a one-time cash signing bonus of $100,000 (84,000 Euros) at
the first regularly scheduled payroll period of the Company which occurs after
your Start Date. Voluntary termination (unless following a Change of Control) or
termination for cause within the first



















--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Yann Mazabraud, page 2 September 3, 2020





twenty-four (24) months of employment will require repayment by you of such
signing bonus, payable to Rhythm within 90 days of the termination date.



Nothing contained in this letter is intended nor should be deemed to imply any
commitment with regard to the duration of your employment and your employment is
considered to be "At-Will ". As such, there is no burden or obligation of any
type on you or the company to maintain your employment for any specified period
or duration of time. In addition, any and all Rhythm  plans and  policies are
subject to change at any  time, with or without notice.

This letter supplements the Indefinite Term Employment Contract between you and
Rhythm , to be prepared under French law. By accepting this offer, you also
agree that you will present verification that you are eligible for hire in
France, as required by law. We assume that you are free of any obligation toward
your current employer.

Please return your signed offer letter, as well as a signed copy of the
Invention and Non-Disclosure Agreement.

Yann, I am very happy that you have decided to join the Rhythm team. I have no
doubt that your contributions will be critical in the execution of our business
plan and that you wi11 be a major contributor to the overall success and value
of the company.

If you have any questions regarding our offer of employment , please feel free
to contact me.







Sincerely,Offer Accepted





/S/ David Meeker/S/ Yann Mazabraud

David Meeker SignatureDate

President & CEO, Rhythm PharmaceuticalsYann Mazabraud09/05/2020

--------------------------------------------------------------------------------